In an action by a wife for a judicial separation, in which: (a) a judgment had been entered March 24, 1964 in the husband’s favor, dismissing the complaint and containing other provisions (see 22 A D 2d 853); and (b) a subsequent order had been entered June 3, 1964 directing the wife to submit to an examination with respect to certain specified matters, the wife appeals from an order of the Supreme Court, Queens County, entered March 17, 1965: (1) which granted the husband’s motion insofar as it sought to adjudge her guilty of contempt by reason of her noncomplianee with the terms of said judgment and prior order for her examination, but which permitted her to purge herself upon compliance with certain stated conditions; (2) which referred to Hon. Samuel S. Tripp for hearing and report so much of the husband’s motion as sought to modify the judgment with respect to the custody of the children; and (3) which held in abeyance the branch of the husband’s motion as to the children’s custody. Order appealed from, insofar as it relates to the contempt, affirmed, without costs. Appeal from order, insofar as it relates to the custody of the children, dismissed, without costs. An order referring a motion or issues arising upon a motion to a Referee to hear and report is ordinarily not appealable (cf. Appelbaum v. Perlmutter, 2 A D 2d 894; Bazel v. Bazel, 282 App. Div. 952). Beldoek, P. J., Hghetta, Christ, Hill, and Rabin, JJ., concur.